Question Certified by Court of Appeals.
Burdette, alias J. B., Holt was convicted of violating the section of the Alabama Beverage Control Act prohibiting possession of counterfeit state revenue stamps, and he appealed to the Court of Appeals, which certified to the Supreme Court the question whether such section is in effect and operative in a dry county.
Question answered in the affirmative.
Opinion conformed to by Court of Appeals, 193 So. 98.
Certified question under Section 7311, Code 1923.
To the Supreme Court of Alabama:
Pending in this court is a case wherein, upon one of the controlling questions, the *Page 3 
Judges of this court are unable to agree; hence, the abstract question is hereby certified to your court for an opinion thereon. In said case the defendant was indicted and convicted as for the violation of a certain section of the "Alabama Beverage Control Act;" General Acts 1936-37. The alleged offense, if committed, was so committed in the County of Lauderdale, Alabama, which county voted "No," and thereby is one of the so-called "Dry Counties" of this State. The offense involved in this prosecution was for a violation of Section 47 of said Alabama Beverage Control Act. Query: Is said section of said act in effect and operative in said dry county?
In the case of Williams v. State, 28 Ala. App. 73,179 So. 915, 916, certiorari denied by Supreme Court 235 Ala. 520,179 So. 920, is found, among many others, this statement: "It is admitted that Walker county is a 'dry' county, i. e., a county wherein a majority of the electors voting in the election provided for in section 51 of the aforementioned 'Alabama Beverage Control Act' voted 'No,' and wherein the said act by its own terms did 'not go into effect.' "
The foregoing is submitted, as stated, under the provisions of Section 7311 of the Code 1923.
This February 9, 1939.
                      C. R. Bricken Presiding Judge, Court of Appeals of Alabama.
Response to certified question by the Court of Appeals in J. B. Holt v. State of Alabama, 193 So. 98, appeal from Lauderdale Circuit Court.
The question here under consideration is whether section 47 of the Alabama Beverage Control Act of February 2, 1937, page 40 (at page 80) is effective in a county where a majority of the electors voting in said election voted "no" on the question of whether the sale and distribution of alcoholic beverages shall be legal in that county. See section 51 of the Act, p. 81.
Section 47, supra, is as follows: "Counterfeit Stamps, Crowns or Lids: — That whoever manufactures, buys, sells, offers for sale, or has in his or its possession any reproduction or counterfeit of the Alabama Revenue Stamps, Crowns or Lids provided for in this Act, or stamps, crowns or lids used to identify articles sold and/or distributed by State Liquor Stores, is guilty of a felony and, upon conviction, shall be punished by imprisonment in the penitentiary for not less than a year and a day, nor more than ten (10) years, and in addition, may be fined not less than Two Thousand ($2,000.00) Dollars, nor more than Ten Thousand ($10,000.00) Dollars."
We have heretofore held that the Act is not effective in a "dry" county, so as to authorize the possession of such liquor in that county by one who purchased it in a "wet" county under authority of the Act. Williams v. State, 28 Ala. App. 73,179 So. 915, certiorari denied 235 Ala. 520, 179 So. 920. That case gave emphasis to that feature of section 51, supra, which provided that "this Act shall not go into effect in such [so called dry] County, and all laws prohibiting the manufacture and sale of alcoholic liquors or beverages now in force and effect in Alabama shall remain in full force and effect in every such County." And in the same section as to dry counties, "the Statutes of Alabama prohibiting the manufacture, sale or distribution of Alcoholic Beverages shall remain in full force and effect."
Section 47, supra, was enacted to prevent evasions of tax features of the law, and if it does not apply in a dry county it would lose its value to a large extent and not accomplish the evident intent of the Legislature.
There are other features of the Act which have application to dry counties, notably section 18, p. 56, which provides for licenses to be issued for the sale in certain kinds of railroad cars for consumption while en route on the railroad. There may be others which we will not undertake to find.
The Act should not be controlled by any certain isolated extracts from it, but rather by a study of the animating current which permeates it.
The prohibition laws of Alabama in existence before the Alabama Beverage Control Act was enacted were complete in every detail. Many features existed merely to prevent evasions. An indictment in broad language was held to be sufficient and to embrace any device or substitute. Section 4644, Code; Noltey v. State, 225 Ala. 584, 144 So. 457. They are set out in Chapter 167, Code, consisting of sixteen articles — sections 4615 to 4800, and *Page 4 
those enacted subsequent to the Code of 1923. Their purpose is declared to be to suppress the evils of intemperance. They create many offenses both felonies and misdemeanors. See Slater v. State, 230 Ala. 320, 162 So. 130.
When the Alabama Beverage Control Act, section 51, provided that it shall not go into effect in a dry county, and that all laws prohibiting the manufacture and sale of alcoholic liquors shall remain in force in them, we think it meant, as stated by the Court of Appeals in the Williams case, supra, that the said Act should not be there effective to the extent that it conflicts with existing laws which suppress the evils of intemperance and prohibit evasions and subterfuges and which provide for crimes and penalties and prescribe remedies, including the entire body of such laws, except as may be otherwise apparent in it. This does not prevent the application in dry counties of such features as were evidently intended to apply there.
We are clear to the conclusion that section 47, supra, is of the latter class and has effect in dry counties, as a proper interpretation of the language of section 51, supra.
ANDERSON, C. J., and GARDNER, THOMAS, and BOULDIN, JJ., concur.
BROWN, J., concurs specially.
KNIGHT, J., dissents.